Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 have been submitted for examination.
 				Allowable Subject Matter
Claims 3 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-2, 7-8, 10, 12-13, 18-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achin et al (hereinafter Achin) US Publication 20180060744 in view of Ambati et al (hereinafter Ambati) US Publication No. 20180293462.

As per claim 1, Achin teaches:
A computing system implemented method comprising: 
receiving a plurality of time series training data; 
(Paragraphs [0005], [0014], [0026]-[0027] and [0032])
generating a plurality of trained meta-model artifacts for each grouped time series training data of the plurality of grouped time series training data based on the plurality of grouped time series training data and on a plurality of combinations of a plurality of possible prediction algorithms and a plurality of possible input transforms; 
(Paragraphs [0026]-[0027],  [0032], [0034]-[0036] and [0047] and [0051]-[0052])
receiving a plurality of time series input data; 
(Paragraphs [0026]-[0027],  [0032], [0034]-[0036] and [0047] and [0051]-[0052])
extracting a plurality of extracted feature parameters from the plurality of time series input data;
(Paragraphs [0034]-[0036] and [0047] and [0051]-[0052])
 	 selecting a plurality of selected models comprising a plurality of associations of a plurality of selected feature parameters, a plurality of selected prediction algorithms based on the plurality of trained meta-model artifacts and the plurality of extracted feature parameters; 
(Paragraphs [0034]-[0036] and [0047] and [0051]-[0052])
 	and determining a plurality of prediction output data representing a plurality of respective predictions based on the plurality of time series input data and the plurality of selected models.
(Paragraphs [0036], [0044], [0062] and [0070])
Achin does not explicitly teach selecting a plurality of selected models comprising a plurality of associations of a plurality of selected feature parameters, a plurality of selected input transforms based on the plurality of trained meta-model artifacts and the plurality of extracted feature parameters, however in analogous art of data management, Ambati teaches: 
grouping the plurality of time series training data based on a time series categorization property into a plurality of grouped time series training data; 
(Paragraph [0016]-[0017], [0019] and [0024]  and [0045])
  	selecting a plurality of selected models comprising a plurality of associations of a plurality of selected feature parameters, a plurality of selected input transforms based on the plurality of trained meta-model artifacts and the plurality of extracted feature parameters; 
(Paragraphs [0019], [0021]. [0023], [0038], [0045] and [0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Achin and Ambati by incorporating the teaching of Ambati into the method of Achin. One having ordinary skill in the art would have found it motivated to use the content management of Ambati into the system of Achin for the purpose of leveraging data type associated with feature to transform the data.

As per claim 2, Achin and Ambati teach:
The computing system implemented method of claim 1, wherein generating the plurality of trained meta-model artifacts for each grouped time series training data of the plurality of grouped time series training data is further based on a determination of weighted sums of a plurality of objective functions.(Paragraphs [0112], [0143], [0163], wherein the accuracy is the objective function)(Achin)

As per claim 7, Achin and Ambati teach:
 	The computing system implemented method of claim 1, wherein each trained meta-model artifact of the plurality of trained meta-model artifacts is represented by a respective decision graph.(Paragraphs [0142] and [0240])(Achin)


As per claim 8, Achin and Ambati teach:
 	The computing system implemented method of claim 7, wherein the respective decision graph is a respective decision tree.(Paragraphs [0142] and [0240])(Achin)

As per claim 10, Achin and Ambati teach:
 	The computing system implemented method of claim 1, wherein the plurality of time series training data comprises a first time series data set and a second time series data set, the first time series data set having a first categorization property diverse from a second categorization property of the second time series data set.
(Paragraphs [0018] and [0143])(Achin) and (Paragraphs [0017] and [0039])(Ambati)
Claims 12-13, 18-19 and 21 are system claims respectively corresponding to method claims 1-2, 7-8 and 10 and they are rejected under the same rational as claims 1-2, 7-8 and 10.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achin and Ambati in view of Modarresi et al (hereinafter Modarresi) US Publication No. 20180137522.

As per claim 4, Achin and Ambati do explicitly teach plurality of objective functions comprises expert penalty components, wherein the expert penalty components are based on expert penalty data received from an expert user system, however in analogous art of data management, Modarresi teaches: 	plurality of objective functions comprises expert penalty components, wherein the expert penalty components are based on expert penalty data received from an expert user system.(Paragraphs [0038] and [0041])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Achin and Ambati and Modarresi by incorporating the teaching of Modarresi into the method of Achin and Ambati. One having ordinary skill in the art would have found it motivated to use the data management of Modarresi into the system of Achin and Ambati for the purpose of enabling user control of forecasting model.

As per claim 5, Achin and Ambati and Modarresi teach:
The computing system implemented method of claim 4, wherein the expert penalty data comprises a penalty value for a possible prediction algorithm of the plurality of possible prediction algorithms.
(Paragraphs [0038] and [0041])( Modarresi)

As per claim 6, Achin and Ambati and Modarresi teach:
The computing system implemented method of claim 4, wherein the expert penalty data comprises a penalty value for a possible input transform of the plurality of possible input transforms.(Paragraphs [0038] and [0041])( Modarresi)

Claims 15-17 are system claims respectively corresponding to method claims 4-6 and they are rejected under the same rational as claims 4-6.

Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achin and Ambati in view of Kanagawa et al (hereinafter Kanagawa) US Publication No. 20190228336.
As per claim 9, Achin and Ambati do not explicitly teach each trained meta-model artifact of the plurality of trained meta-model artifacts is generated by using a respective model label table, however in analogous art of data management, Kanagawa teaches: 	each trained meta-model artifact of the plurality of trained meta-model artifacts is generated by using a respective model label table.
(Paragraphs [0081] and [0147])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Achin and Ambati and Kanagawa by incorporating the teaching of Kanagawa into the method of Achin and Ambati. One having ordinary skill in the art would have found it motivated to use the data management of Kanagawa into the system of Achin and Ambati for the purpose of targeting model generation.

Claim 20 is a system claim corresponding to method claim 9 and it is rejected under the same rational as claim 9.

Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achin and Ambati in view of Singh et al (hereinafter Singh) WIPO Publication No. 2018085859.

As per claim 11, Achin and Ambati do not explicitly teach time series categorization property is a sparsity property and grouping the plurality of time series training data is further based on a determination of topological entropy, however in analogous art of data management, Singh teaches: 	time series categorization property is a sparsity property and grouping the plurality of time series training data is further based on a determination of topological entropy.
(Paragraphs [0014], [0021]-[0022], [0564] and [0576] and [0676])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Achin and Ambati and Singh by incorporating the teaching of Singh into the method of Achin and Ambati. One having ordinary skill in the art would have found it motivated to use the data management of Singh into the system of Achin and Ambati for the purpose of providing data clustering based on entropy metric.

Claim 22 is a system claim corresponding to method claim 11 and it is rejected under the same rational as claim 11.

Claims 23 and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walters et al (hereinafter Walters) US Publication No 20200012886 and Achin et al (hereinafter Achin) US Publication 20180060744 in view Li et al (hereinafter Li) US Publication No 20190122138.

As per claim 23, Walters teaches:
A computing system implemented method comprising: 
 	receiving input data; 
(Paragraphs [0010], [0055], [0058] and [0073])
transforming the input data into transformed input data based on selected input transforms, the selected input transforms selected based on trained meta-model artifacts and the input data, the trained meta-model artifacts generated based on grouped sequence training data, possible input transforms, 
(Paragraphs [0010], [0055], [0058] and [0073])
Walters does not explicitly teach trained meta-model artifacts generated based on grouped sequence training data, possible input transforms, and possible prediction algorithms associated with the possible input transforms, however in analogous art of data management, Achin teaches: 
the trained meta-model artifacts generated based on grouped training data, possible prediction algorithms associated with the possible input transforms; 
(Paragraphs [0034]-[0036] and [0047] and [0051]-[0052])
and determining prediction output data based on selected prediction algorithms associated with the selected input transforms, the selected prediction algorithms selected based on the trained meta-model artifacts and the sequence input data
(Paragraphs [0036], [0044], [0062] and [0070])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Walters and Achin by incorporating the teaching of Walters into the method of Achin. One having ordinary skill in the art would have found it motivated to use the data management of Walters into the system of Achin for the purpose of forecasting data pattern.
Walters and Achin do not explicitly teach  receiving sequence input data, however in analogous art, Li teaches: 
receiving sequence input data; 
(Paragraphs [0006], [0146], [0192]-[0193])
transforming the input data into transformed input data based on selected input transforms,
(Paragraphs [0006], [0146], [0192]-[0193])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Walters and Achin and Li by incorporating the teaching of Li into the method of Walters and Achin. One having ordinary skill in the art would have found it motivated to use the data management of Li into the system of Walters and Achin for the purpose of managing data transformation based on data time-sequence.

As per claim 25, Walters and Achin and Li teach: 	The computing system implemented method of claim 23, further comprising: delivering the prediction output data to user systems.(Paragraphs [0036], [0044], [0062] and [0070])(Achin)

As per claim 26, Walters and Achin and Li teach: 	The computing system implemented method of claim 23, wherein the sequence input data is time series input data, the transformed sequence input data is transformed time series input data, and the grouped sequence training data is grouped time series training data.
(Paragraphs [0006], [0146], [0192]-[0193])(Li)
As per claim 27, Walters and Achin and Li teach: 	The computing system implemented method of claim 23, wherein the grouped sequence training data is grouped based on a categorization property.(Paragraphs [0003], [0006], [0112], [0146], [0152], [0192]-[0193])(Li) and (Paragraphs [0143] and [0255])(Achin)

As per claim 28, Walters and Achin and Li teach: 	The computing system implemented method of claim 27, wherein the categorization property is a sparsity categorization property.
(Paragraphs [0003], [0006], [0112], [0146], [0152], [0192]-[0193])(Li) and (Paragraphs [0143] and [0255])(Achin)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/15/2022